DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delp et al. (US 5682886; “Delp”).
Claim 25, Delp discloses a method for determining errors between an actual position of an implant mounted to a bone and a planned position for the implant with respect to the bone (Fig. 33;  col. 21, line 55 - col. 22, line 65; note that a trial implant is a type of implant), the method comprising: digitizing a plurality of points located on an implant mounted to the bone, wherein the implant comprises at least one digitizing feature manufactured on a surface of the implant to facilitate the digitization of the plurality of points (Fig. 33;  col. 21, line 55 - col. 22, line 65; it is not clear exactly what the points are, for instance they could simply be painted on the surface, however even this meets the claim limitations, and based on the description there are at least some type of identifying points on the surface rather than just being a blank standard trial implant with no indication points); and determining any errors, using the plurality of digitized points, between an actual position and/or orientation (POSE) of the implant mounted to the bone and a planned POSE for the implant with respect to the bone (Fig. 33;  col. 21, line 55 - col. 22, line 65).
Claim 19, Delp discloses the method of claim 25, wherein the at least one digitizing feature comprises three distinct points (Fig. 33;  col. 21, line 55 - col. 22, line 65), wherein the locations of the three distinct points are digitized to calculate a coordinate system of the implant mounted to the bone (Fig. 33;  col. 21, line 55 - col. 22, line 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-12, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 7542791; “Mire”), in view of Dardenne et al. (US 2015/0182236; “Dardenne”).
Claim 1, Mire discloses a method for determining errors between an actual position of an implant mounted to a bone and a planned position for the implant with respect to the bone (Fig. 21; col. 48, line 62 - col. 49, line 30), the method comprising: digitizing a point located on an apparatus when the apparatus is coupled to the implant and the implant is mounted to the bone, wherein the apparatus comprises at least one digitizing feature formed on a surface of the apparatus or projecting from the surface of the apparatus to facilitate the digitization of the point (col. 17, line 47- col. 20, line 45); determining any errors, using the digitized point, between an actual position and/or orientation (POSE) of the implant mounted to the bone and a planned POSE for the implant with respect to the bone (Fig. 21; col. 48, line 62 - col. 49, line 30).
Mire discloses a tracking apparatus but the apparatus seems to only have one point (Fig. 4A; 58).
Dardenne teaches a tracking apparatus (Fig. 4; 82) that couples to an implant that has a plurality of point (i.e. spheres) that are digitized to determine the pose of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the apparatus of Mire, to use the tracker having multiple points, as taught by Dardenne, since this is a well-known tracker design (Fig. 4; paragraph [0061]) that can help track and instrument or implant (paragraph [0061]).
Claim 2, Mire in view of Dardenne disclose the method of claim 1, Mire also discloses wherein the planned POSE for the implant with respect to the bone corresponds to a planned POSE of an implant model with respect to a pre-operative bone data (Fig. 21; cols. 49-50).
Claim 3, Mire in view of Dardenne disclose the method of claim 2, Mire also discloses wherein the pre-operative bone data is a virtual bone model generated from an image data set of the bone (abstract, cols. 12, 49, and 50).
Claim 5, Mire in view of Dardenne disclose the method of claim 3, Mire also discloses wherein a plurality of implant models are loaded in planning software, wherein the planning software comprises a processor configured to position at least one implant model from the plurality of implant models with respect to the virtual bone model (Fig. 3B; 138; col. 2, lines 30-45; col. 4, lines 20-34). 
Claim 6, Mire in view of Dardenne disclose the method of claim 1, Mire also discloses preparing the bone to receive the implant (col. 8, lines 44-67).
Claim 7, Mire in view of Dardenne disclose the method of claim 6, Mire also discloses wherein the preparing of the bone to receive the implant comprises cutting, milling, shaving, or otherwise modifying the bone to receive the implant in the planned POSE (col. 8, lines 44-67).
Claim 9, Mire in view of Dardenne disclose the method of claim 6, Mire also discloses wherein the bone is prepared with a computer-assist device that comprises at least one of: a 1-6 degree of freedom hand-held surgical system; an autonomous serial-chain manipulator system; a haptic serial-chain manipulator system; a parallel robotic system; a robot mounted to the bone of the subject; a robotically maneuvered cut-guide; a tracked or navigated saw, broach, reamer, end-mill, or cut-guide; a master-slave robotic system; or any combination thereof (col. 20, lines 24-45).
Claim 10, Mire in view of Dardenne disclose the method of claim 1, Mire also discloses wherein following the preparation of the bone for the physical implant a trial implant is used to preliminarily assess how the physical implant will affect the patient's range of motion, ligament balancing, and overall fit within the bone (col. 17, lines 60-67).
Claim 11, Mire in view of Dardenne disclose the method of claim 1, Dardenne teaches wherein the apparatus further comprises a receiving portion configured to couple to at least a portion of a device (Fig. 6).
Claim 12, Mire in view of Dardenne disclose the method of claim 1, Mire also discloses wherein the at least one digitizing feature is a groove engraved on the surface or material projecting above the surface (Figs. 4A; 58).
Claim 22, Mire in view of Dardenne disclose the method of claim 1, Mire also discloses notifying a user of any determined errors (Fig. 21; 518; cols. 49-50).
Claim 23, Mire in view of Dardenne disclose the method of claim 22, Mire also discloses adjusting the actual POSE of the implant to minimize the determined errors by either: a) modifying the bone; b) adjusting a position of a component of the implant; c) modifying the implant; d) adding one or more additional implant components; or e) a combination thereof (cols. 48-50).
Claim 24, Mire in view of Dardenne disclose a surgical system for performing the method of claim 1, Mire discloses the system comprising: a digitizer (Fig. 1; 16 and 50 help to send the digital signals from the sensor 58); and a computer comprising a processor configured to determine any errors, using the plurality of digitized points, between the actual POSE of the implant mounted to the bone and the planned POSE for the implant with respect to the bone (Fig. 21; cols. 48-50).
 .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 7542791; “Mire”), in view of Dardenne et al. (US 2015/0182236; “Dardenne”), in further view of Delp et al. (US 5682886; “Delp”).
Claim 10, Mire in view of Dardenne disclose the method of claim 1 as noted above.
Mire mentions trialing an implant to get the correct alignment. Therefore, this meets the claim limitation. However, the claim may intend the trial implant to be a separate component that is never intended to be implanted. Mire mentions how their method doesn’t need to use a trial and they can just use actual implants to help save the time it takes to use trial implants (col. 20, lines 9-24).
Delp teaches a method of using a trial implant to assess how an implant will affect range of motion, ligament balancing, and/or fit of the implant when mounted to a bone (Fig. 33; col. 21, line 55 - col. 22, line 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use trial implants, as taught by Delp, in the method of Mire in view of Dardenne, since the trial components are known to be used prior to selecting an actual implant. Trial components are typically less expensive than the actual implant and can have helpful features such as known points on their surfaces to help in alignment and picking the proper implant. They are also built to be reused. Even though Mire teaches not using them can save time it still may be beneficial to use them in particular cases and would still be obvious to include in the system and method of Mire in view of Dardenne.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mire et al. (US 7542791; “Mire”), in view of Dardenne et al. (US 2015/0182236; “Dardenne”), in further view of Barrera et al. (US 7166114; “Barrera”).
Claim 14, Mire in view of Dardenne disclose the method of claim 11, as noted above.
However, they do not disclose how the tracker is attached to the implant.
Barrera teaches a tracker (Fig. 15) that attaches to another device by a press-fit onto a portion of the device, or comprises a snapping or screwing mechanism to removably couple the device (Fig. 15; col. 7, lines 30-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the apparatus to the implant of Mire in view of Dardenne, in the manner taught by Barrera, in order to allow for a removable connection and this is one of the well-known removable connections for these types of devices (Fig. 15; col. 7, lines 30-65).
Claim 17, Mire in view of Dardenne disclose the method of claim 1.
However, Mire in view of Dardenne does not disclose the material that the apparatus is made of.
Barrera also teaches that the apparatus is made of a rigid material that is biocompatible and sterilizable (col. 7, lines 14-29).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the apparatus of Mire in view of Dardenne to be made of a rigid biocompatible and sterilizable material, as taught by Barrera, in order to not cause ill effects with the body and allow the tool to be cleaned for reuse (col. 7, lines 14-29).



Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 requires the apparatus to have multiple diameter tiers that are adapted to accommodate different sized implants.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the method of claim 1, wherein the method comprises establishing a vector normal to the surface using the digitized points that represents an orientation of the implant.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Delp discloses there being points on the trial implant that are used to digitally align the implant. However, Delp along with the other prior art fails to disclose the points including a groove.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on how the previous references were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775